Citation Nr: 1730483	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for PTSD and assigned an initial 30 percent rating and an effective date of September 15, 2010.  The Veteran timely disagreed with the initial rating assigned.  An April 2013 rating decision assigned an earlier effective date of June 4, 2008.

Because the appeal involves disagreement with the initial rating assigned following an award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

As for the matter of representation, the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs (PRPAVA). However, in a January 2015 statement, the Veteran requested that VA revoke PRPAVA as his representative. As the Veteran has not requested another representative, he now proceeds pro se.

In a January 2015 letter, the RO notified the Veteran that he had been scheduled for a requested hearing at the RO. However, in the same January 2015 statement, the Veteran requested that such hearing be canceled. The Board notes that the Veteran indicated that he did not want a BVA hearing on his May 2013 VA Form 9 (formal appeal).

In a July 2017 statement in support of claim (VA Form 21-4138), the Veteran requested that his appeal be advanced on the docket based on financial hardship.  Given the issuance of this decision, the motion is moot.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity, but has not more nearly approximated occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of PTSD. VCAA notice regarding the service connection claim was furnished to the Veteran in September 2010, prior to the initial March 2011 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran was afforded VA examinations in February 2011, February 2015, and June 2015. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119   (1999).

The ratings for the Veteran's PTSD have been assigned under Diagnostic Code 9411. However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126 (a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126 (b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014. See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].  This claim was certified in May 2017.  However, as noted, GAF scores are neither binding nor dispositive, and the Board will consider them only insofar as they are consistent with the other evidence of record.

A GAF score of 51 to 60 reflects moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers). A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

As noted above, the current claim stems from the Veteran's disagreement with the initial disability rating assigned. Thus, the Board must analyze the severity of the service-connected PTSD from June 4, 2008 (the effective date of the award of service connection) forward. However, the Board has also considered relevant evidence prior to that date, pursuant to Schafrath.

Historically, the Veteran initially sought VA treatment for difficulties with sleeping and sadness in March 2003. He reported that he had seen non-VA psychiatrists sporadically over the previous 10 years, but could not recall diagnosis or treatment. 

In March 2007, the Veteran underwent a psychiatric initial evaluation in conjunction with the VA substance abuse/dependence treatment program. During that evaluation, the Veteran reported high alcohol consumption, loneliness, poor sleep, feeling depressed, and anxiety. The examiner assigned a GAF of 55.

In April 2008, the Veteran presented for inpatient treatment with complaints of anxiety, depressed mood, and thoughts of suicide. He reported sleep problems, crying spells, loss of interest in activities, hopelessness, isolation and irritability. He admitted poor compliance with his psychiatric medications and appointments. He endorsed on and off ideas of suicide by hanging. He denied attempts of suicide. He also reported that at times he wanted to harm his wife. The Veteran reported that he was hearing some voices that told him a lot of things. He also said that he saw a tree that talked with him and he said that was his son. He admitted he was drinking about a bottle of rum or vodka every day. Objectively, the Veteran had good grooming and hygiene. He was dressed appropriately, had good eye contact, and was cooperative. He demonstrated mild psychomotor retardation. The Veteran seemed mentally alert and fully oriented. Speech was described as spontaneous, low volume and poor production, coherent and fluent. His mood was "sad." His affect was depressed, appropriate, and mood congruent. Thought process was coherent, goal-directed, relevant, no racing thoughts. There were no suicidal or homicidal ideas, death wishes or ideas of reference on interview. No obsession or compulsion, no phobias or delusion. No auditory or visual hallucination present. Recent and remote memory was intact. His concentration and attention was fair. Insight and judgment were poor. The examiner assessed alcohol-induced mood disorder and alcohol-induced psychosis, and assigned a GAF of 25.

Two days later, a VA inpatient note indicated that the Veteran's mood was reportedly better. Objectively, his affect was calm, appropriate, mood congruent. His concentration, attention, insight and judgment were fair. He was tolerating his current medication with no side effects reported.

A May 2008 VA psychiatry note indicated that the Veteran had been admitted from April 10, 2008 to April 14, 2008 due to worsening of depressive symptoms and presence of self-harm ideas by hanging. He was also admitted for the daily use of alcohol. The Veteran was discharged after stabilization of symptoms and prescribed medication. Currently, the Veteran reported feelings of sadness with lack of energy and interest in activities. He denied the presence of self-harm ideas or active plans. He admitted to changes in behavior that affected his job performance as well as his family. At present, he drank half a liter of hard liquor a day. He reported he spent his days helping his brother in law with his farm while his wife was working. The Veteran appeared appropriately dressed, with adequate hygiene. He was cooperative. Thought process was logical and thought content was normal. His mood was depressed and affect was appropriate. There was no abnormality of perception. He was oriented in all spheres. His recent memory, insight, and judgment were described as fair. His GAF was 55.

A May 2008 letter from the Veteran's treating psychiatrist indicated that the Veteran had been receiving treatment since March 2002. The Veteran expressed problems sleeping, nightmares, anxiety, irritability, impatience, intolerance, and some physical manifestations. His general status has shown little change. He has had little adaptation to civil life. He even fought with some policemen who stopped him. He relived his experiences in the Gulf War daily and reaches the point where he completely loses control. His condition makes him disabled and [illegible].

A July 2010 psychiatry admission note indicated that the Veteran reported receiving psychiatric treatment with a private psychiatrist. He was currently on Temazepam, Clorazepate and Citalopram. He reported a partial response to current treatment; however, he admitted to poor compliance with the medications. He used them "on and off." He referred to loss of energy and decreased motivation. He had declined in health and has chronic pain in left leg and foot. He had "negative thoughts" in the past; however, he denied current suicide ideas and/or plans. He reported episodes of anxiety, restlessness and sleeping difficulty. He denied aggressive outbursts, hallucinations, poor concentration, problems with memory, and panic attack symptoms. His GAF was 55.

On February 2011 VA examination, the Veteran reported anxiety, seeing things, compulsive behavior (praying), exaggerated startled response, fearfulness, trouble sleeping with nightmares (war related), social withdrawal, and avoidance. He described his family relationship as "good." He described his social relationships as "few." Activities included watching TV and attending church. Regarding history of suicide attempts, he reported that in 2008, he threw himself down a hill. He reported that he was physically violent with a neighbor in 2003. He drank about 8 ounces of rum a day. The Veteran's general appearance was clean. He exhibited psychomotor retardation. His speech was spontaneous. His attitude toward the examiner was cooperative. His mood was depressed and his affect was constricted. He was oriented to person, time, and place. His attention was intact. Thought process and content were unremarkable. There were no delusions. The Veteran understood the outcome of behavior. He understood that he had a problem. He did not have obsessive/ritualistic behavior. He did not have panic attacks. He did not have homicidal thoughts or suicidal thoughts. Impulse control was good. His memory was normal. The Veteran reported that he retired in 2003 due to "nerves." The examiner assigned a GAF of 60 and found moderate impairment in functional state and quality of life.

An April 2014 VA psychiatry note indicated that the Veteran had been feeling anxious during the past weeks which he identified as being secondary to the cravings to consume alcohol. He stated that since his last appointment, he consumed half a liter of rum on 3 different occasions. Last time consumed was more than a week ago. He stated that he tolerated the fluoxetine well and that it helped to improve the depressive symptoms. He had more energy and motivation. He endorsed no death wishes, suicidal or homicidal ideas. He was cooperative and reasonable with good grooming and hygiene. Speech was of normal rate and rhythm. His affect was restricted. There was no unusual thought content. Insight was limited (regarding alcohol) and judgment was impulsive (regarding alcohol). Memory was grossly intact. The examiner assigned a GAF of 55 to 60.

A September 2014 VA psychiatry note indicated that the Veteran continued to be irritable, withdrawn, anxious and have recurrent nightmares. He continued with difficulties both falling and maintaining sleep. He did not endorse a depressed mood, death wishes or suicidal ideas, homicidal ideas, or psychotic symptoms. He continued to consume alcohol 3 to 4 times per week. Whenever he drank he did not use his medications. The examiner noted the same behavioral observations as in April 2014.

An October 2014 VA psychiatry note indicated that the Veteran stated he had been sleeping better with the Trazadone which helped decrease his irritability and the nightmares. He continued with the anxious mood and withdrawal. He endorsed no depressed mood or depressive symptoms. He reported no homicidal ideas or psychotic symptoms. The examiner noted the same behavioral observations as in April 2014.

A November 2014 VA psychiatry note indicated that the Veteran stated he had been doing better that past couple of weeks. He felt less anxious, depressed, and withdrawn. He resumed the social activities like going to church. Nightmares were less frequent. He denied depressive symptoms. He reported no homicidal ideas. He endorsed no psychotic symptoms. The examiner noted the same behavioral observations as in April 2014, but assigned a GAF of 60.

A December 2014 VA addiction psychiatry therapist note indicated that the Veteran appeared alert, logical and relevant. He displayed appropriate hygiene and good eye contact. The Veteran reported that the previous night he drank after a week without drinking. He admitted to several relapses lately and referred to marital problems. He complained that his wife was never home and chose to spend more time with daughter and grandchildren. He reported feelings of loneliness and disappointment with his marriage. He spent his free time taking care of the house and working in his yard. He denied any current suicidal or homicidal ideation.

A January 2015 VA psychiatry note indicated that the Veteran reported occasional sadness but denied all other depressive symptoms. He reported increased anxiety levels associated with being around "many people," but denied worsening of symptoms. He reported he had been in poor compliance with psychiatric medications and was drinking a half liter of rum 2 to 3 times per week. He denied any current harm to self or others and denied hearing or seeing things not perceptible by others. He reported good support from his wife. The Veteran had good grooming and hygiene, good eye contact, and was cooperative. There was no psychomotor retardation. Speech was spontaneous, adequate volume and production, and fluent. Mood was "fine." Affect was broad. Thought process was coherent, goal-directed, relevant; there were no obsessions or compulsions, phobias or delusions. There were no hallucinations or illusions present. The Veteran was alert and fully oriented. His memory was intact. He had good concentration and attention. His insight was fair and his judgment was good. His GAF was 60.

On February 2015 VA PTSD examination, the Veteran reported that he had been married twice. He fathered two children from first marriage. He was currently living with his second wife. He is retired, since 2001. He had no history of illegal problems, civil problems, criminal accusations, or any behavioral disturbances. No evidence of illegal drug abuse. The Veteran behaved properly during the entire interview. Objectively, he was mentally competent, alert, oriented, and in contact with reality in all the essential surroundings. There was no evidence of psychosis, delusions, or ideas of reference during examination. The Veteran's intellectual functioning was preserved. He was coherent, logical, and relevant. Since his diagnosis, he had not experienced a significant decrease in functionality, has not been hospitalized, no evidence of psychological crisis, no evidence of changes in pharmacological treatment in relation to his psychiatric diagnosis. The Veteran's major complaint at the time of examination was his alcohol use disorder. The examiner opined that the mental disorder symptoms were not severe enough to interfere with the Veteran's daily activities, family responsibility, or social functioning.

VA anger management group progress notes between February and April of 2015 indicated that the Veteran's mood was euthymic. He was appropriately dressed, displayed adequate hygiene, exhibited normal behavior, and was cooperative with the therapist. His speech was readily spontaneous. He was oriented in all spheres, alert and attentive. His affect was full-range, expressive, stable and appropriate. There was no abnormality of perception, no unusual thought content. Thought process coherent/logical and goal-directed, insight and judgment fair, memory intact. The Veteran denied any suicide or homicide ideation.

A March 2015 VA psychiatry note indicated that the Veteran stopped alcohol use about a week prior. He had a hard time remaining sober. His depressive and anxiety symptoms were stable with the treatment. He endorsed no death wishes, suicidal or homicidal ideas. He was sleeping most of the night with the use of medications. He endorsed no psychotic symptoms. Objectively, the Veteran was fully oriented. He was cooperative and reasonable. He had good grooming and hygiene. Speech was normal rate and rhythm. His mood was "stable." His affect was restricted, but reactive to stimuli. No perceptual disturbances were observed. Thought process was normal and coherent. There was no unusual thought content. There was no suicidal or violent ideation. Insight was limited (regarding alcohol). Judgment was impulsive (regarding alcohol). Memory was grossly intact. The examiner assigned a GAF of 60.

A June 2015 VA depression group note indicated that the Veteran had adequate hygiene, was appropriately dressed, had normal behavior, and had a cooperative attitude toward therapist. His speech was readily spontaneous. He was oriented in all spheres.  He was alert and attentive. His mood was depressed and his affect was full-range, expressive, stable and appropriate. There was no observed abnormality of perception or unusual thought content. Thought process was coherent/logical and goal-directed. Insight and judgment were fair. His memory was intact. 

On June 2015 VA examination, psychiatric symptoms included feelings of worthlessness, guilt, and hopelessness. The Veteran also reported recurrent distressing dreams, sleep disturbance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects), and anxiety. The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The examiner opined that, based on the review of the Veteran's medical records, and after taking a psychiatric history and performing a mental status exam, the Veteran is able to obtain, perform and secure financially gainful employment. The symptoms are not severe enough to interfere with social and occupational functioning or to render him unemployable.

For the following reasons, an initial rating of 50 percent disability rating is warranted under the schedular criteria for the entire appeal period.

At the outset, the Board notes that, in addition to service-connected PTSD, the medical evidence reflects a diagnosis of alcohol abuse disorder. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Here, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his alcohol abuse disorder. See, e.g., February 2015 VA examination report, June 2015 VA examination report. Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity.

Given the evidence contained in the VA treatment records and the VA examinations, and in consideration with the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 50 percent rating, but not higher. Indeed, the evidence of record shows that the Veteran experienced symptoms suggestive of the 50 percent rating criteria such as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran also endorsed having nightmares, anger and irritability, avoidance, depression, insomnia, decreased energy levels, and occasional feelings of hopelessness and helplessness. Notably, in consideration of the Veteran's reported symptoms, the Veteran was consistently assigned GAF scores ranging from 55 to 60 during the relevant time period, which suggests moderate symptoms or a moderate impact on functioning.

Further, while the Veteran has occasionally endorsed some more serious symptoms suggestive of the next higher rating, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating. The Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment," Mauerhan, supra; however, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ." 38 C.F.R. § 4.130 , DC 9411 (emphasis added). See also Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

Notably, while the April 2008 treatment record reflected more serious symptoms (suicidal ideation, hallucinations, GAF score of 25), the Veteran consistently denied thoughts of suicide during the applicable appeal period, which began on the June 4, 2008 effective date of the grant of service connection. As noted above, the Veteran was also consistently assigned GAF scores of 55 to 60, which appear to accurately reflect the Veteran's reported symptoms and behavioral observations. Additionally, the medical evidence of record does not demonstrate continuous panic or depression, memory loss, neglect of personal appearance and hygiene, illogical, obscure, or irrelevant speech, or spacial disorientation.

The Board has also considered whether the evidence supports a rating of a 100 percent, but finds that it does not. The VA examiners of record have, at most, found moderate occupational and social impairment. Although the Veteran reported hallucinations in April 2008 and February 2011, the overall evidence of record does not demonstrate that these hallucinations were persistent. Objective examinations of the Veteran showed that he exhibited appropriate behavior and a normal, coherent thought process. He had not been found to be a persistent danger of hurting himself or others. There was no showing of an intermittent inability to perform activities of daily living. He was consistently found to be fully oriented.

In sum, the Board finds that the criteria for a higher, 50 percent rating are met for the entire appeal period. Although the evidence shows that there have been some instances during this period when the Veteran's PTSD fluctuated in severity, the Board finds the 50 percent disability assigned for this period most accurately contemplates the frequency, severity, and duration of his symptoms. Thus, the Board finds that the record presents no basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson. The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability. 38 C.F.R. § 4.126 (a).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the claim was filed on July 28, 2004 has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321 (b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points. As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment. In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment. Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of the claim for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) may be considered component of a claim for higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record. In this case, the Veteran reported on February 2011 VA examination that he retired due to "nerves." However, the June 2015 VA examiner explicitly stated that the Veteran's PTSD is not severe enough to render him unemployable.  As such, the evidence does not tend to show that the Veteran is unemployable due to his service-connected PTSD and further discussion of a TDIU is not necessary.


ORDER

Entitlement to an initial 50 percent rating, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


